Citation Nr: 1220076	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  06-21 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left eye disorder.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a major depressive disorder. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

4.  Entitlement to service connection for a left eye disorder. 

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for pain and numbness in the legs (to include as a result of an undiagnosed illness). 

7.  Entitlement to service connection for hip pain (to include as a result of an undiagnosed illness).

8.  Entitlement to service connection for a stomach disorder (to include as a result of an undiagnosed illness).

9.  Entitlement to service connection for essential hypertension (to include as a result of an undiagnosed illness).

10.  Entitlement to service connection for a heart murmur (to include as a result of an undiagnosed illness).

11.  Entitlement to service connection for allergies (to include as a result of an undiagnosed illness).

12.  Entitlement to service connection for a sleep disorder (to include as a result of an undiagnosed illness).

13.  Entitlement to service connection for a skin disorder on the bilateral arms (to include as a result of an undiagnosed illness).

14.  Entitlement to service connection for a back disorder (to include as a result of an undiagnosed illness).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1989 to January 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2005 and August 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2009, the Veteran testified during a hearing at the RO before a Veterans Law Judge (VLJ) who has since retired.  A transcript of the hearing is of record.  As the VLJ has retired, the Veteran was offered the opportunity for a new hearing and he declined the new hearing.  See Statement dated in January 2012. 

In April 2009, the Board reopened a service connection claim for a back disorder, and remanded this matter in addition to the other matters on appeal on the merits.  Specifically, the RO was to provide VA examinations on the etiology of the claimed back, hip, bilateral leg disorders, and hearing loss disability, obtain additional records including VA treatment records, SSA records, personnel records, and provide a notice letter regarding the service connection claim for sleep apnea to include notice of the provisions of 38 C.F.R. § 3.317.  The directives of the Board's remand were substantially complied with.

The Board also remanded a service connection claim for tinnitus in April 2009.  However, the RO granted this claim in a June 2011 rating decision.  As there remains no case or controversy with respect to the service connection claim for tinnitus, this issue is no longer before the Board.

Next, at the time of the April 2009 Board Remand, the Veteran's psychiatric claims were characterized separately as a claim regarding the receipt of new and material evidence to support a claim of entitlement to service connection of a major depressive disorder and a separate claim for service connection for PTSD.  Since the April 2009 Remand, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As explained below, the Board is hereby granting the Veteran's claim regarding new and material evidence.  Further, the Board has recharacterized the acquired psychiatric claim per Clemons, as is listed on the title page of this decision.  As the claim is granted here below, the Board finds that the Veteran is not prejudiced by the Board's action herein. 

The Veteran's claims for service connection for hypertension, stomach disorder, pain and numbness in the legs, and hip pain were originally denied in November 2002.  Following the receipt of a notice of disagreement and additional evidence, they were again denied January 2004.  The RO issued a Statement of the Case but the Veteran did not perfect an appeal.  The January 2004 rating decision became final.  

The Veteran filed to reopen the claims in April 2005.  New and material evidence would ordinarily be required to reopen this claim under such circumstances.  38 U.S.C.A. § 5108 (West 2002).  However, when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will adjudicate the claim without regard to the prior decision.  38 C.F.R. § 3.156(c)(1) (2011).  In this case, relevant service personnel records were added in June 2009.  As they were added to the record since the January 2004 decision, the Board will adjudicate the claim for service connection for hypertension, stomach disorder, pain and numbness in the legs, and hip pain on a de novo basis without the need for new and material evidence.

The Board acknowledges that the Veteran submitted additional evidence to demonstrate his Persian Gulf service, in September 2011 without waiver of review by the Agency of Original Jurisdiction (AOJ).  However, as the Board is considering these claims on a de novo basis and remanding the claims, no prejudice results from the Board proceeding with the claim. 

The issue of service connection of a left eye disorder, back disorder, hypertension, numbness of the legs, hip pain, stomach disorder, sleep apnea, allergies, heart murmur, skin disorder, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated in January 2004, the RO denied service connection for major depressive disorder and a left eye disorder, among others.  The Veteran did not perfect an appeal.

2. The evidence added to the record since January 2004, when viewed by itself or in the context of the entire record relates to unestablished facts necessary to substantiate the claim for service connection of major depressive disorder and a left eye disorder.

3.  The Veteran has been diagnosed as having PTSD with depressive symptoms, conforming to the DSM-IV, as a result of his combat experiences.


CONCLUSIONS OF LAW

1.  The January 2004 RO decision that denied the Veteran's claim of entitlement to service connection for major depressive disorder and service connection for a left eye disorder is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for major depressive disorder.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159 (2011).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left eye disorder.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 3.159 (2011).

4.  The criteria for entitlement to service connection for an acquired psychiatric disorder including PTSD and major depressive disorder have been met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011), § 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Regarding the issues of service connection for an acquired psychiatric disorder and whether new and material evidence has been received for service connection of a major depressive disorder and a left eye disorder, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

New and Material Evidence

In April 2005, the Veteran filed a claim to reopen his claim for service connection of major depressive disorder as well as a left eye disorder.  The disorders were initially denied in November 2002 because there was no evidence of a current disability regarding either disorder.  The Veteran filed a notice of disagreement and submitted additional evidence in February 2003.  The claims were considered de novo in January 2004 and again denied.  Following the issuance of a statement of the case in January 2004, the Veteran did not perfect an appeal.  There is also no indication that new and material evidence was received within the one year period from the de novo review in January 2004.  38 C.F.R. § 3.156(b) (2011).  As such, the January 2004 decision became final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1103 (2011).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108 (West 2002).  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, regardless of the RO's determination on the question of reopening, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The evidence of record at the time of the last final denial in January 2004 included the Veteran's lay statements, service treatment records, VA outpatient treatment records, and private treatment records.  

Regarding the claim of entitlement to service connection for a left eye disorder, the evidence added to the record since the January 2004 decision consists of a buddy letter from a service member who witnessed an event in service where chemicals were spilled and splashed in the Veteran's left eye.  Additionally, the Veteran had previously been asked by VA to clarify the nature of his left eye disorder.  Along with his April 2005 claim to reopen, he indicated that his left eye disorder was decreased vision following the event in service where chemicals were spilled and entered his left eye.  

Regarding the claim of entitlement to service connection for a major depressive disorder, the evidence added to the record since the January 2004 decision consists of VA treatment records, including an in-patient treatment record dated in January 2003 which indicated a current diagnosis of major depressive disorder, as well as a May 2011 VA psychiatric examination report.  The May 2011 VA examiner diagnosed depressive disorder not otherwise specified, as well as PTSD.  As discussed below, the examiner indicated that the Veteran's PTSD is related to service, and that his depressive disorder is caused by the PTSD. 

Regarding both issues, the evidence had not previously been submitted to agency decision-makers and is not cumulative or redundant of other evidence of record, the evidence is new under 38 C.F.R. § 3.156(a) (2011).

This evidence is also "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, i.e., the existence of a current disability.  When presumed credible, such evidence and information raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a depressive disorder as well as a left eye disorder.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  As such, it is found to be material.  Accordingly, the Veteran's request to reopen the claims for service connection for a depressive disorder  and a left eye disorder is granted.

Service Connection - Acquired Psychiatric Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for an acquired psychiatric disorder.  He has been diagnosed with PTSD as well as major depressive disorder and a depressive disorder not otherwise specified.

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2011).

The Board notes that a recent regulatory change has eliminated the requirement for corroboration of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  It is necessary that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3)(2011).  The Board further notes that these revised regulations apply in cases like the Veteran's, which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).

In this case, the Veteran's claimed stressors are related to his fear of hostile military activity.  Upon reviewing the claims file and listening to the Veteran's accounts of stressful events, the May 2011 VA examiner specifically concluded that the Veteran's stressors are related to his fear of hostile military activity.  In particular, the Veteran reported that he was present on board a military aircraft (C130) awaiting takeoff while insurgents attacked the airport in the Philippines during 1990, as well as other stressful events in service.   

As the May 2011 VA examiner concluded that the Veteran's stressors were based on his fear of hostile military activity and that his stressors are sufficient to support a diagnosis of PTSD, the Board finds that there is sufficient credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Board acknowledges that the same VA examiner had previously opined, in November 2010, that the Veteran's symptoms did not meet the avoidance criteria required to support a diagnosis of PTSD.  However, the VA examiner's May 2011 findings appear to be in conformity with the DSM-IV. 

Next, the Board has made a credibility determination that the Veteran's claimed stressors are consistent with the places, types, and circumstances of his service.  His service records confirm that he served in the Philippines in 1990, when the stressor occurred.  Further, he subsequently served on a ship in the Persian Gulf.  He has also indicated stressors that he watched a crew member being blown overboard; he reported that he was also nearly blown overboard but someone saved him from being blown overboard; he was almost sucked up into the intake; and he received bomb threats and was shot at on a daily basis.  See statement in support of claim received in November 2005. 

The Board has considered the Veteran's consistent descriptions of his stressors. As finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider the internal consistency of the Veteran's statements, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Given the totality of the evidence, the Board finds that the evidence favors a finding that the Veteran's claimed stressors occurred.

Thus, the Board finds that the doctrine of reasonable doubt supports a grant of service connection for PTSD.

The Board additionally notes that the Veteran has been diagnosed with other acquired psychiatric disorders, namely major depressive disorder and a depressive disorder not otherwise specified.  Further, the May 2011 VA examiner specifically indicated that the Veteran's depressive disorder not otherwise specified is related to his PTSD.  As noted in the introduction, the claim was recharacterized as a claim for an acquired psychiatric disorder, to include PTSD, pursuant to Clemons.  The Board notes that in granting service connection for PTSD it is granting service connection for a psychiatric disability that is rated under the General Schedule for psychiatric disabilities.  Symptoms of depression are considered in that rating.  In this regard, the Veteran would not be entitled to separate and additional ratings for depression or any similar psychiatric disorder in the present case, as manifestations of a disability under multiple diagnoses (i.e., pyramiding) is to be avoided under 38 C.F.R. § 4.14.  That is, a claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).

Based on the foregoing, the Board finds that service connection for an acquired psychiatric disorder, including PTSD and major depressive disorder, should be granted.


ORDER

New and material evidence having been received, the application to reopen a claim of entitlement to service connection for a left eye disorder is granted.

New and material evidence having been received, the application to reopen a claim of entitlement to service connection for major depressive disorder is granted. 

Service connection for an acquired psychiatric disorder, including PTSD and major depressive disorder is granted. 






REMAND

Regarding the remaining issues on appeal, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

Regarding the claims for service connection of pain and numbness of the legs, hip pain, stomach disorder, hypertension, heart murmur, allergies, sleep disorder, skin disorder, and a back disorder the Veteran claims that these disorders are all due to his service in the Persian Gulf.  The Board acknowledges that the RO maintained that the Veteran did not serve in the Persian Gulf and based its determination on an assumption that the Veteran was instead serving in Panama City, Florida at that time (from February 1990 until January 1991).  However, a review of the personnel records submitted in June 2009, including the Veteran's assignment history, indicates that the Veteran was actually serving on the U.S.S. Independence (CV-62) from August 1989 to November 1990, rather than in Panama City, Florida.  The Board acknowledges that the Veteran's performance record shows performance ratings from a location in Panama City, Florida for the period from February 1990 to January 1991.  However, the Board finds the remaining personnel records including the Veteran's assignment history, and letters regarding his request for a hardship discharge indicate that he was actually serving aboard the U.S.S. Independence (CV-62) until November 1990.  Further, service treatment records support a finding that he served aboard the ship in February 1990, and thus was not transferred to Panama City, Florida at that time.  As the Board has determined that the Veteran had service aboard the ship in question during the period that the Veteran contends the ship was in the Persian Gulf, further development must be completed. 

First, the RO should inquire as to the ship's whereabouts from August 1989 to November 1990 and determine whether the U.S.S. Independence (CV-62) was located in the Persian Gulf. The Board acknowledges that a Joint Services Records Research Center (JSRRC) request dated in February 2011 contains a statement that the information provided in the RO/AMC request does not show that the Veteran served in the Persian Gulf in November 1990; however, this statement is in reference to the RO/AMC request which stated incorrect dates for the Veteran's service aboard the ship.  Therefore, another search should be accomplished to determine whether the U.S.S. Independence (CV-62) was located in the Persian Gulf at anytime during the Veteran's service aboard the ship, from August 1989 to November 1990. 

Next, the Board notes that the notification letter issued to the Veteran in February 2006 (skin disorder) discusses the type of information and evidence necessary to support the claims for service connection on the general theory of direct service connection.  However, the correspondence does not provide notice of the information and evidence necessary to support these claims based on a contention that he has an undiagnosed illness or illnesses related to his Persian Gulf service.  As such, a Remand of the Veteran's appeal is required to accord the RO, through the AMC, an opportunity to provide him with such notice. (Notably, the May 2005 notification letter addressed the Gulf War illness for the issues regarding sleep apnea, allergies, heart murmur, hypertension, back disorder, stomach disorder, pain and numbness in the legs, and hip pain.)

The Veteran should be advised that, by regulation, signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, fatigue, signs or symptoms involving the skin, headaches, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders. 38 C.F.R. § 3.317(b) (2011).  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2011).  Moreover, a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268 (1998).

In this case, if the RO/AMC determines that the ship in question had service in the Persian Gulf at any time between August 1989 and November 1990, then the Veteran will be entitled to a new examination.  Here, the Veteran underwent VA examinations for spine and hip disorders in July 2011.  The examiners who conducted the July 2011 VA examinations did not discuss the possibility of disorders related to an undiagnosed illness as a result of spending time in the Persian Gulf.  Thus, if it is determined that the ship was located in the Persian Gulf prior to November 1990, and by extension, that the Veteran had service in the Persian Gulf, a new examination should be afforded regarding each of the disorders for which he has claimed service connection due to undiagnosed illness, including those disorders for which he was provided an examination previously but for which his Gulf War service was not considered.

Further, regarding the claim for service connection of a sleep disorder, the Veteran has not undergone a VA examination for his sleep disorder.  The Board acknowledges that he was diagnosed with sleep apnea in February 2004.  The Veteran claims that his sleep apnea is related to immunization shots he was given in service, Gulf War Syndrome, chemicals he was exposed to while station in the Persian Gulf, and a sporadic sleeping schedule in service.  Because the Veteran is not competent to relate his currently diagnosed sleep apnea to service, and such relationship remains unclear to the Board, the Board finds that a VA examination and etiology opinion is necessary in order to fairly decide the Veteran's claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding the claim for service connection of a left eye disorder, the Veteran has offered competent statements that he was involved in an incident in service in which chemicals were spilled and splashed in his left eye.  He maintains that from that time, he has had decreased vision.  Service treatment records confirm treatment in July 1990 for conjunctivitis.  He was also instructed not to work on the flight deck for 24 hours following treatment.  Previous visual acuity, in February 1989, was measured at 20/20 in each eye.  The Veteran contends that subsequent visual acuity has been measured as 20/40.  See May 2005 Statement in Support of the Claim.  Post-service private treatment records indicate various visual acuity measurements.  The Veteran is competent to report the visual acuity measurements that he has been assigned but he is not competent to relate his decreased vision to the event in service.  Thus, the Board finds that a VA examination and opinion is necessary. 

Regarding the claim for service connection of bilateral hearing loss, the Veteran underwent the VA audiological examination in November 2010, which resulted in pure tone results that did not meet the requirements for a hearing loss disability under 38 C.F.R. § 3.385.  However, the Board finds the examination report is an inadequate report upon which to base a decision.  Specifically, the VA examiner did not address VA audiology reports dated in March 2004 (VA outpatient audiology consultation) and August 2005 (VA audiological examination) which recorded pure tone results that reflected bilateral hearing loss under 38 C.F.R. § 3.385.  

38 C.F.R. § 3.385 defines impaired hearing as a disability for VA purposes when the hearing thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  

In March 2004, pure tone results were as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
30
30
35
LEFT
40
40
30
35
40

In August 2005, pure tone results were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
45
50
50
LEFT
50
55
55
55
60

Notably, the August 2005 VA examiner determined that the Veteran's hearing loss was not related to noise exposure in service because the Veteran had normal hearing on exit from service.  However, in the April 2009 Remand, the Board indicated that given the Veteran's sworn testimony, further clarification was required from the August 2005 VA examiner. 

As the Veteran had a current diagnosis of bilateral hearing loss at the time that he filed his claim for service connection in April 2005, and demonstrated hearing loss again during the pendency of the claim at the August 2005 VA audiological examination, the November 2010 VA examiner should have opined as to whether there was a nexus between any noise exposure in service and the current hearing loss.  Further, upon examination and findings that indicated an improvement in hearing such that the pure tone values no longer met the requirements for a current disability for VA purposes, the examiner should have explained the discrepancy in the testing values.  Regardless of whether the Veteran's disability had resolved, the examiner should have opined as to whether there was a nexus between service and bilateral hearing loss at any time.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Stegall v. West, 11 Vet. App. 268.  As such, further clarification is needed from the November 2010 VA examiner. 

The Veteran should also be advised that failure to report for any scheduled examination may result in the denial of his claim. 38 C.F.R. § 3.655 (2011).

Further, the Veteran should be afforded the opportunity to submit authorization and consent forms for service providers for any current treatment he is receiving regarding his disorders.

Lastly, any outstanding, relevant, VA outpatient treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Conduct the appropriate search to determine whether the U.S.S. Independence (CV-62) was located in the Persian Gulf at anytime from August 1989 to November 1990. 

2.  Obtain all outstanding VA treatment records from the VA Medical Center - Central Alabama medical records from May 2011 to the present. 

3.  Issue a corrective VCAA letter with regard to the claims for service connection for a skin disorder claimed as due to undiagnosed illness. Of particular importance here is that the correspondence furnished to the Veteran include a discussion of the information and evidence necessary to support the claim on both direct bases and as a result of undiagnosed illnesses.

4.  Request that the Veteran identify any current treatment providers regarding his claims. Upon receipt of the appropriate authorization and consent forms, request treatment records from those providers.

5.  Following receipt of the records above, afford the Veteran the opportunity to undergo the appropriate VA examination(s) to determine the nature, extent, and etiology of his left eye disorder. The claims folder and a copy of this Remand should be made available to each examiner for review in connection with each examination.  The examiner should obtain a complete history from the Veteran, review the entire claims file, and indicate that such review was performed.  Any tests or studies deemed necessary for an accurate assessment should be conducted, and the results should be associated with the claims file and discussed in the examination report. The examination report should include a detailed account of all pathology found to be present.

The examiner should discuss the Veteran's lay statements as to onset of the left eye disorder and symptoms and history reflected in records related to the Veteran's active service as well as the competent statements from the Veteran's friend who witnessed material splashing the Veteran's face and eye.  The examiner should also discuss the private eye clinic treatment records. 

The examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disorder had its clinical onset in service or is otherwise related to service.

All opinions should be accompanied by a clear rationale. If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate. The examiner should state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If development is required, after an attempt to obtain the identified information, the claims file should be returned to the examiner for an updated opinion.

6.  Following receipt of the records above, afford the Veteran the opportunity to undergo the appropriate VA examination to determine the nature, extent, and etiology of his sleep apnea disorder. The claims folder and a copy of this Remand should be made available to each examiner for review in connection with each examination.  The examiner should obtain a complete history from the Veteran, review the entire claims file, and indicate that such review was performed.  Any tests or studies deemed necessary for an accurate assessment should be conducted, and the results should be associated with the claims file and discussed in the examination report. The examination report should include a detailed account of all pathology found to be present.

The examiner should discuss the Veteran's lay statements as to onset of the sleep apnea disorder and symptoms and history reflected in records related to the Veteran's active service.  The examiner should address the Veteran's contentions regarding a relationship between his sleep apnea and service immunizations, Gulf War Syndrome, chemicals he was exposed to while station in the Persian Gulf, and a sporadic sleeping schedule in service.  

The examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that sleep apnea, or any other sleep disorder, had its clinical onset in service or is otherwise related to service.

All opinions should be accompanied by a clear rationale. If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate. The examiner should state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If development is required, after an attempt to obtain the identified information, the claims file should be returned to the examiner for an updated opinion.

7.  Following receipt of the records above, afford the Veteran the opportunity to undergo the appropriate VA examination(s) to determine the nature, extent, and etiology of any disorder that he may have as a result of undiagnosed illness affecting the back, stomach, legs, hips, skin, allergy, heart (murmur and hypertension), and sleep.  The claims folder and a copy of this Remand should be made available to each examiner for review in connection with each examination.  The examiner should obtain a complete history from the Veteran, review the entire claims file, and indicate that such review was performed.  Any tests or studies deemed necessary for an accurate assessment should be conducted, and the results should be associated with the claims file and discussed in the examination report. The examination report should include a detailed account of all pathology found to be present.

The examiner should answer the following questions. Each answer should include discussion of the Veteran's lay statements as to onset of the disorders and symptoms and history reflected in records related to the Veteran's active service.

(a) For any disability manifested by symptoms including back, stomach, legs, hips, skin, allergy, heart (murmur and hypertension), and sleep disorder diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disorder had its clinical onset in service or is otherwise related to service. 

(b) If the Veteran manifests a claimed symptomatology and that symptomatology is attributable to his service, but cannot be attributed to any known clinical diagnosis, the examiner should indicate whether such symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multi-symptom illness.

All opinions should be accompanied by a clear rationale. If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate. The examiner should state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). If development is required, after an attempt to obtain the identified information, the claims file should be returned to the examiner for an updated opinion.

8.   The claims folder should be returned to the audiologist who offered the November 2010 opinion (or the next available audiologist).  Following a review of the complete claims file, the examiner should render an opinion as to the nature of any current hearing loss disorder and whether it is at least as likely as not (50 percent probability or greater) that any hearing loss disorder diagnosed during the course of the appeal had its onset in or is otherwise etiologically related to service.  The examiner must address the Veteran's report of continuity of symptomatology since service.  In so doing, he or she should address/consider the significance of the shift in hearing acuity between the March 2004 examination and the November 2010 examination.

If the examiner that conducted the November 2010 examination is no longer available, a new VA examination should be conducted. The questions set forth above must be answered. The claims folder should be made available to the examiner. All indicated studies/tests should be performed and all findings should be reported in detail.

The complete rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide a requested opinion without resorting to mere speculation such should be stated with supporting rationale.

9.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for scheduled examination, documentation must be obtained which shows when notice of the examination was sent and to what address and whether any notice that was sent was returned as undeliverable.

10.  Thereafter, re-adjudicate each issue on appeal. If the decisions remain in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issues on appeal as well as a summary of the evidence of record. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).







______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


